Name: Commission Regulation (EC) No 1825/97 of 22 September 1997 amending certain amounts for the nut- and locust bean-growing sector fixed in ecus by Council Regulation (EEC) No 790/89, following changes in the conversion rates to be applied for the purposes of the common agricultural policy, and amending Regulation (EC) No 1363/95
 Type: Regulation
 Subject Matter: agricultural structures and production;  plant product;  agricultural policy
 Date Published: nan

 Avis juridique important|31997R1825Commission Regulation (EC) No 1825/97 of 22 September 1997 amending certain amounts for the nut- and locust bean-growing sector fixed in ecus by Council Regulation (EEC) No 790/89, following changes in the conversion rates to be applied for the purposes of the common agricultural policy, and amending Regulation (EC) No 1363/95 Official Journal L 260 , 23/09/1997 P. 0009 - 0010COMMISSION REGULATION (EC) No 1825/97 of 22 September 1997 amending certain amounts for the nut- and locust bean-growing sector fixed in ecus by Council Regulation (EEC) No 790/89, following changes in the conversion rates to be applied for the purposes of the common agricultural policy, and amending Regulation (EC) No 1363/95THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (1), as last amended by Regulation (EC) No 150/95 (2), and in particular Article 7 thereof,Whereas Article 14b (1) of Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (3), as last amended by Commission Regulation (EC) No 1363/95 (4), provides that Member States may, under certain conditions, grant an additional flat-rate aid for the formation of producer organizations in the nut and locust bean sector; whereas Article 1 of Council Regulation (EEC) No 790/89 (5), as last amended by Regulation (EC) No 1363/95, fixes the amount of that aid at ECU 60, 70 or 75 per tonne, depending on the case; whereas Article 5 of Regulation (EC) No 1363/95, with effect from 1 January 1996, the first operative event after 1 February 1995, the date of abolition of the correction factor for agricultural conversion rates, changes these amounts to ECU 72,45, 84,53 and 90,56 per tonne respectively;Whereas, pursuant to the second subparagraph of Article 14b (2) of Regulation (EEC) No 1035/72 as regards the period up to 31 December 1993, and pursuant to Article 36 (2) of the same Regulation as regards the period from 1 January 1994, Community financing of the additional flat-rate aid under the European Agricultural Guidance and Guarantee Fund (EAGGF) is the exclusive responsibility of the EAGGF Guidance Section;Whereas, as a result of the foregoing, as well as Article 3 (2) in the version of 31 January 1995 and Article 6 (3) of Regulation (EEC) No 3813/92, the agricultural conversion rate applicable to the conversion into national currencies of the amounts in ecus referred to above was, from 1 January 1993 to 31 December 1995, the accounting rate on 1 January of the year during which the decision to grant aid was taken;Whereas this situation, combined with the revaluation of the French franc during 1993 and 1994, led to a reduction, for the period 1 January 1993 to 31 December 1995, in the conversion rate previously applicable in France;Whereas, pursuant to Article 7 of Regulation (EEC) No 3813/92, France requested an increase for the years 1993, 1994 and 1995, in the amounts of ECU 60, 70 and 75 per tonne referred to above; whereas this request should be granted; whereas, however, for reasons of good economic management of the sector and in view of the period concerned by this increase, the Member States concerned should be given the option of applying it;Whereas the measures taken pursuant to Article 7 of Regulation (EEC) No 3813/92 were adopted by the Commission in accordance with the procedure provided for in Article 12 of that Regulation; whereas, therefore, the procedure referred to in Article 46 of Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organization of the market in fruit and vegetables (6) is applicable;Whereas Article 13 (2) of Regulation (EEC) No 3813/92 applies only to the prices and amounts in ecus whose equivalents in the national currency concerned were affected on 31 January 1995 by the correction factor applied to the agricultural conversion rates; whereas the amounts referred to in Article 1 of Regulation (EEC) No 790/89 were not thus affected; whereas, therefore, it was a mistake to amend these amounts in Article 5 (1) of Regulation (EC) No 1363/95; whereas, therefore, that provision should be repealed; whereas, to take account of rights acquired, this cancellation should not affect aid which it has already been decided to grant before this Regulation comes into force;Whereas this Regulation should enter into force immediately to avoid any abuse in the granting of erroneously high aid;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1 1. With regard to the granting of the additional flat-rate aid provided for in Article 14b (1) of Regulation (EEC) No 1035/72, the amounts of ECU 72,45, 84,53 and 90,56 referred to in Article 1 of Regulation (EEC) No 790/89 shall be replaced by the amounts of ECU 72,06, 84,07 and 90,07 respectively in the case of aid which it is decided to grant after the entry into force of this Regulation.2. Article 5 (1) of Regulation (EC) No 1363/95 is hereby repealed.Article 2 As regards the granting of the abovementioned aid for the year 1993, 1994 or 1995, Member States may replace the abovementioned amounts by:- ECU 71,07, 82,91 and 88,84 respectively for aids which it was decided to grant in 1993, and by- ECU 72,06, 84,07 and 90,07 respectively for the aids which it was decided to grant in 1994 or 1995.Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 September 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 387, 31. 12. 1992, p. 1.(2) OJ L 22, 31. 1. 1995, p. 1.(3) OJ L 118, 20. 5. 1972, p. 1.(4) OJ L 132, 16. 6. 1995, p. 8.(5) OJ L 85, 30. 3. 1989, p. 6.(6) OJ L 297, 21. 11. 1996, p. 1.